Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an object information registration apparatus and method that registers information of a first object that is a reference object of object recognition. The closest prior art, Liu et al. (USPAP       2019/0303,650), shows a similar system, in which, a processor (Please note, figure 6, block 503); a memory (Please note, figure 6, block 502), wherein the memory stores a first object image that is an image of the first object and recognition method information related to the first object, and wherein the processor is configured to select one or more partial regions included in the first object image, set a recognition method corresponding to each of the one or more partial regions (Please note, paragraph 0048. As indicated firstly, acquiring the first image and the second image, the second image being the depth image; then, performing image segmentation processing on the first image to obtain a target region of the first image), acquire feature information of each of the one or more partial regions from the first object image based on the set recognition method, store the one or more partial regions, the set recognition method, and the acquired feature information in the recognition method information in association with each other (Please note, paragraph 0048. As indicated extracting the feature point of the object based on the target region; then, performing an image registration operation on the first image and the second image to obtain registration information between the first image and the second image; next, computing a three-dimensional feature of the object based on the feature point of the object, the registration information and the second image; next, merging the three-dimensional feature and the feature point of the object to obtain the joint feature of the object; and finally, recognizing the object based on the joint feature of the object, and determining a category of the object according to a recognition result). However, Liu et al. fail to address: “for display the first object image on the display device, receive input information indicating the one or more partial regions and the recognition method, and execute selection of the one or more partial regions and setting of the recognition method based on the input information”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, August 14, 2021